10/07/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 20-0103


                                     DA 20-0103
                                  _________________

 IN RE THE PARENTING OF:

 A.H., a Minor Child,

 EDWARD "JIMMY" HAERR,

              Petitioner and Appellee,                          ORDER

       v.

 TIFFANY P. WHELAHAN,

              Respondent and Appellant.
                                _________________

       Appellant, by counsel, have filed a motion for a 30-day extension of time within
which to file her reply brief.
       IT IS HEREBY ORDERED that motion is GRANTED. Appellants’ reply brief
shall be filed on or before November 9, 2020.
       No further extensions will be granted.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                               October 7 2020